DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KARL KOWLESSAR,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1658

                          [February 11, 2021]

   Appeal of order denying the 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 06-17008CF10A.

  Karl Kowlessar, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.